Exhibit 23.1 JOHN KINROSS-KENNEDY CERTIFIED PUBLIC ACCOUNTANT 17848 Skypark Circle IRVINE, CALIFORNIA, U.S.A.92614-6401 (949) 955-2522. Fax (949)724-3812 jkinross@cox.net jkinross@zamucen.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation by reference in the amendment to the Registration Statement of Diversified Resources Inc. on Form S-1 of my Auditors report dated January 22, 2011, relating to the financial statements of Diversified Resources Inc., for the period ended October 31, 2010. In addition, I consent to the reference to me under the heading “Interest of Named Experts and Counsel” in the Registration Statement. /s/ John Kinross-Kennedy John Kinross-Kennedy, CPA October 25, 2011
